Title: To Benjamin Franklin from John Atwood, Jacob Vere, and Nathan Chadwick, 7 August 1778
From: Atwood, John,Vere, Jacob,Chadwick, Nathan
To: Franklin, Benjamin


Dr. Franklin Sir
August the 7th year 1778
We take Leave to write to your Honour to Let you know We are amaricans taken prisoners By the English and Endangered our Lives to get to france Expecting to get our Liberty and the people are suspicious of our Being English and we Desire the favour to Come Before your honour to answer for our Selves. We are your honours most humble and obedient Servents
John AtwoodJacob VereNathan Chadwick
Major Kauchÿ [?]
 
Addressed: To / the Right Honourable / Dr. franklin Ambasinder / for / the United States / of Amarica / [in another hand:] a Paris
Notation: 3 Americans to Dr. Franklin
Endorsed: Prisoners
